Exhibit 10.4

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON
AUGUST 1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE
SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).

ETHYLENE SALES AGREEMENT

between

WESTLAKE CHEMICAL OPCO LP

as Seller

and

WPT LLC

WESTLAKE VINYLS, INC.

WESTLAKE PETROCHEMICALS LLC

as Buyer

Dated August 4, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

DEFINITIONS

  

1.1

   Certain Defined Terms      1   

1.2

   Interpretation      7   

ARTICLE II

TERM

  

  

ARTICLE III

  

ANNUAL PLANNED PRODUCTION

  

3.1

   Forecast of Annual Planned Production      8   

3.2

   Monthly Output      8   

ARTICLE IV

  

PURCHASE AND DELIVERY OBLIGATIONS

  

4.1

   Minimum Purchase and Take Commitments      8   

4.2

   Buyer Deficiency      9   

4.3

   Uniformity      11   

4.4

   Pro Rata Reduction      11   

4.5

   Title, Transfer and Possession of Ethylene      11   

ARTICLE V

  

PRICE

  

5.1

   Price      12   

5.2

   All Other Cash Production Costs      12   

5.3

   Prior Year Adjustment      16   

5.4

   Change in Law      17   

ARTICLE VI

  

STATEMENTS AND PAYMENT

  

6.1

   Monthly Statements      17   

6.2

   Payment      18   

6.3

   Payment Method      18   

6.4

   Access to Books and Records      19   

6.5

   Adequate Assurance of Performance      19   

ARTICLE VII

  

QUALITY

  

7.1

   Specifications      20   

7.2

   Off-Spec Ethylene      20   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII    MEASUREMENT AND TESTING    ARTICLE IX    FORCE MAJEURE   

9.1

   Performance Excused      21   

9.2

   Force Majeure Defined      21   

9.3

   Force Majeure Notice      21   

9.4

   Settlement of Industrial Disturbances      21   

9.5

   Extended Force Majeure      21    ARTICLE X    TERMINATION   

10.1

   General      22   

10.2

   Seller Suspension      22   

10.3

   Events of Default      22   

10.4

   Remedies for Events of Default      23   

10.5

   Termination for Extended Force Majeure      23   

10.6

   Effect of Termination      23    ARTICLE XI    REPRESENTATIONS AND WARRANTIES
  

11.1

   Title to Ethylene      24   

11.2

   Warranty to Specification      24   

11.3

   Financial Obligations      24   

11.4

   Disclaimer of any Other Warranties      24    ARTICLE XII    LIMITATIONS ON
LIABILITIES   

12.1

   Consequential Loss or Damage      24   

12.2

   Liquidated Damages Not Penalty      24   

12.3

   Exclusive Remedies      25    ARTICLE XIII    INSURANCE    ARTICLE XIV   
CONFIDENTIALITY   

14.1

   Information      25   

14.2

   Definition      26   

14.3

   Legal Requirement      26   

14.4

   Survival      26   

 

ii



--------------------------------------------------------------------------------

ARTICLE XV    ASSIGNMENT; CHANGE OF CONTROL   

15.1

   Assignment Generally      26   

15.2

   Assignment to Affiliates      27    ARTICLE XVI    TAXES    ARTICLE XVII   
MISCELLANEOUS   

17.1

   Several Liability of Buyer Parties      28   

17.2

   Choice of Law; Submission to Jurisdiction      28   

17.3

   Dispute Resolution      28   

17.4

   Survival      30   

17.5

   Buyer’s Representative      30   

17.6

   Notices      31   

17.7

   Entire Agreement      32   

17.8

   Amendment or Modification      32   

17.9

   Counterparts      32   

17.10

   Severability      32   

17.11

   Further Assurances      32   

17.12

   No Waiver      32   

17.13

   Set Off      32   

17.14

   Rights of Third Parties      32   

17.15

   Legal Relationship      32   

SCHEDULES

Schedule 5.1 Price

Schedule 5.2 First Contract Year – All Other Cash Production Costs

Schedule 7.1 Specifications

 

iii



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON
AUGUST 1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE
SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH THREE ASTERISKS (***).

This ETHYLENE SALES AGREEMENT (this “Agreement”) is made and entered into as of
August 4, 2014 (the “Effective Date”), by and among Westlake Chemical OpCo LP, a
Delaware limited partnership (“Seller”), and WPT LLC, a Delaware limited
liability company, Westlake Vinyls, Inc., a Delaware corporation, and Westlake
Petrochemicals LLC, a Delaware limited liability company (each, a “Buyer Party,”
and collectively, “Buyer”). Seller and Buyer hereinafter are referred to each
individually as a “Party” and collectively as the “Parties.”

WITNESSETH:

WHEREAS, Seller owns and operates two ethylene production facilities at
Westlake’s (as defined herein) Lake Charles, Louisiana complex (collectively
referred to as the “Lake Charles Plants”), and one ethylene production facility
at Westlake’s Calvert City, Kentucky complex (the “Calvert City Plant,” and
together with the Lake Charles Plants, the “Plants,” and each, a “Plant”) with a
current combined annual production capacity of approximately 3.4 billion pounds
of Ethylene (as defined herein);

WHEREAS, Seller desires to produce Ethylene and Associated Co-Product (as
defined herein) at the Plants and sell and tender to Buyer, and Buyer desires to
purchase and receive from Seller, certain quantities of such Ethylene, subject
to the terms and conditions hereinafter set forth and in conformity with the
applicable Specifications (as defined herein);

WHEREAS, Buyer desires to utilize certain quantities of Ethylene purchased under
this Agreement as feedstock at certain petrochemical plants located in Lake
Charles, Louisiana; Geismar, Louisiana; Calvert City, Kentucky; and Longview,
Texas (collectively, the “Downstream Facilities”), and sell certain quantities
of Ethylene purchased under this Agreement to Affiliates (as defined herein) and
Third Parties (as defined herein); and

WHEREAS, the Parties are entering into this Agreement with the understanding
that Seller will enter into the Feedstock Supply Agreement (as defined herein)
with Westlake Petrochemicals LLC, a Delaware limited liability company
(“WLK-Petrochemicals”), for the supply of Ethane (as defined herein) and any
Other Feedstock (as defined herein) to Seller, in each case as a feedstock for
the production of Ethylene.

NOW, THEREFORE, Seller and Buyer, in consideration of the premises and mutual
covenants hereinafter set forth, do hereby agree as follows:

ARTICLE I

DEFINITIONS

 

1.1 Certain Defined Terms. For the purposes of this Agreement, the following
terms shall have the following meanings:

“AAA” shall have the meaning set forth in Section 17.3(b)(iv).

 

1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

“Adequate Assurance of Performance” shall have the meaning set forth in
Section 6.5(d).

“Actual Energy” shall have the meaning set forth in Schedule 5.1.

“Actual Yield” shall have the meaning set forth in Schedule 5.1.

“Affiliate” means (a) with respect to Westlake, any other Person that directly
or indirectly through one or more intermediaries controls or is controlled by
Westlake, excluding Westlake Chemical Partners GP LLC and any other Person that
directly or indirectly through one or more intermediaries is controlled by
Westlake Chemical Partners GP LLC; (b) with respect to the Partnership Entities
(as defined in the Omnibus Agreement), any Person that directly or indirectly
through one or more intermediaries is controlled by Westlake Chemical Partners
GP LLC; and (c) with respect to any other Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such first Person; provided that, for purposes of
this Agreement, Seller and Buyer shall not be considered Affiliates of each
other. As used herein, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

“All Other Cash Production Costs” or “AOCPC” shall have the meaning set forth in
Section 5.2(a).

“Annual Minimum Quantity” shall have the meaning set forth in Section 4.1(a)(i).

“Annual Output” shall have the meaning set forth in Section 4.1(a)(ii).

“Annual Planned Production” shall have the meaning set forth in Section 3.1.

“Associated Co-Product” shall mean the co-products (including propylene,
butadiene and hydrogen) derived from the production of Ethylene.

“Base Rate” shall mean, interest compounded on a Monthly basis, at the rate per
annum equal to the one-month term, London Interbank Offered Rate (LIBOR rate)
for U.S. dollar deposits, as published by The Wall Street Journal or if not
published, then by the Financial Times of London.

“Btu” or “British Thermal Unit” shall mean the amount of heat required to raise
the temperature of one pound of pure water from fifty-nine degrees Fahrenheit
(59°F) to sixty degrees Fahrenheit (60°F) at a constant pressure of fourteen and
six hundred and ninety-six thousandths (14.696) pounds per square inch absolute.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

“Business Day” shall mean every Day other than Saturdays, Sundays, and United
States public holidays.

“Buyer” shall have the meaning set forth in the Preamble.

“Buyer Deficiency Quantity” shall have the meaning set forth in Section 4.2(a).

“Buyer Event of Default” shall have the meaning set forth in Section 10.3(b).

“Buyer Party” shall have the meaning set forth in the Preamble.

“Buyer’s Representative” shall have the meaning set forth in Section 17.5.

“Calvert City Plant” shall have the meaning specified in the Recitals.

“Co-Product Credit” shall have the meaning set forth in Schedule 5.1.

“Change in Law” shall have the meaning set forth in Section 5.4.

“Confidential Information” shall have the meaning set forth in Section 14.2.

“Contract Year” shall mean a calendar year that commences on January 1 and ends
on December 31 of such calendar year, except that (a) the first Contract Year
shall commence on the Effective Date and end on December 31, 2014, and (b) the
final Contract Year shall commence on January 1 of the calendar year in which
the Term expires or is terminated in accordance herewith, and end on the last
Day that this Agreement is in effect.

“Cost Category” shall have the meaning set forth in Section 5.2(a).

“Cost of Energy” shall have the meaning set forth in Schedule 5.1.

“Cost of Feedstock” shall have the meaning set forth in Schedule 5.1.

“Cost Overrun” shall have the meaning set forth in Section 5.3(a)(i).

“Day” shall mean a 24-hour period commencing immediately upon midnight.

“Default Rate” shall mean the Base Rate plus two percentage points per annum,
applicable on the first Business Day prior to the due date of payment and
thereafter on the first Business Day of each succeeding Month; provided,
however, that the Default Rate shall never exceed the maximum rate permitted by
applicable Law.

“Delivery Point” shall mean, in respect of each applicable Plant, the exit
flange at the battery line, as more fully described and depicted in the
applicable Site Lease Agreement, or such other points that may be designated by
the Parties from time to time in writing.

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

“dispute” shall have the meaning set forth in Section 17.3(a).

“Downstream Facilities” shall have the meaning specified in the Recitals.

“Effective Date” shall have the meaning set forth in the Preamble.

“Energy Efficiency Adjuster” shall have the meaning set forth in Schedule 5.1.

“Ethane” shall mean ethane conforming to the applicable specifications set forth
in the Feedstock Supply Agreement.

“Ethylene” shall mean the ethylene product conforming to the applicable
Specifications.

“Ethylene Shortfall Fee” shall have the meaning set forth in Section 4.2(c).

“Excess Quantity” shall have the meaning set forth in Section 4.1(d).

“Expansion Capital Expenditures” shall have the meaning set forth in
Section 5.2(d)(iii).

“Feedstock Efficiency Adjuster” shall have the meaning set forth in
Schedule 5.1.

“Feedstock Shortfall Fee” shall have the meaning given to such term in the
Feedstock Supply Agreement.

“Feedstock Supply Agreement” shall mean that certain feedstock supply agreement
entered into by and between WLK-Petrochemicals and Seller on or about the date
hereof.

“Fixed Cash Conversion Costs” shall have the meaning set forth in
Section 5.2(a).

“Force Majeure” shall have the meaning set forth in Section 9.2.

“Gallon” means a U.S. gallon of 231 cubic inches of liquid at sixty degrees
Fahrenheit (60°F) and equilibrium vapor pressure of the liquid.

“Governmental Authority” shall mean any foreign, federal, state, regional,
local, municipal, tribal or other government; any governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal.

“Initial Term” shall have the meaning set forth in Article II.

“Lake Charles Plants” shall have the meaning specified in the Recitals.

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

“Law” shall mean any law, statute, code, ordinance, order, rule, rule of common
law, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement of any Governmental
Authority.

“Maintenance Cost Reserves (Capital)” shall have the meaning set forth in
Section 5.2(a).

“Maintenance Cost Reserves (Expense)” shall have the meaning set forth in
Section 5.2(a).

“Metering Point” shall mean a point, which shall be downstream of the applicable
Delivery Point, at which Ethylene deliveries under this Agreement are measured
pursuant to the requirements of Article VIII, and that is,

 

  (a) with respect to the Calvert City Plant, located at FI-804 and FI-2;

 

  (b) with respect to Ethylene delivered at the Lake Charles Plants to any of
the Downstream Facilities located in Lake Charles, Louisiana, located at FI-601,
FI-302, FI-908 and FI-913; and

 

  (c) with respect to Ethylene delivered at the Lake Charles Plants to any of
the Downstream Facilities not located in Lake Charles, Louisiana, or otherwise,
located at F1Y-850, Mtr #70, FQ16202a and TL1133HMCLB1;

or such other points that may be designated by the Parties from time to time in
writing.

“MMBtu” shall mean one million Btu on a gross real heating value basis.

“Month” shall mean a calendar month (according to the Gregorian calendar), (and
“Monthly” shall refer to a frequency of one Month) and also refers to the
partial calendar months created by the beginning and end of the Term, as
applicable, except that (a) the Month during which the Effective Date occurs
shall be deemed the first Month that this Agreement is in effect, and (b) the
Month during which the Term expires or is terminated in accordance herewith
shall be deemed the final Month that this Agreement is in effect.

“Monthly Statement” shall have the meaning set forth in Section 6.1.

“Natural Gas” shall mean natural gas conforming to the applicable specifications
set forth in the Services Agreement.

“Off-Spec Ethylene” shall have the meaning set forth in Section 7.2(a).

“Omnibus Agreement” means the Omnibus Agreement among Seller and certain
Affiliates of Westlake dated on or about the date hereof.

“Other Feedstock” shall mean Plant feedstock other than Ethane conforming to the
specifications set forth in the Feedstock Supply Agreement.

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

“Party/Parties” shall have the meaning specified in the Preamble.

“Period” shall have the meaning set forth in Schedule 5.1.

“Person” shall mean any individual, partnership, corporation, limited liability
company, unlimited liability company, association, firm, foundation, joint stock
company, trust, joint venture, unincorporated organization, Governmental
Authority (or any department, agency, or political subdivision thereof) or any
other entity (in each case whether or not incorporated and whether or not having
a separate legal identity).

“Plant/Plants” shall have the meaning specified in the Recitals.

“Poly Purge” shall mean the ethylene product recycle stream from certain Plants.

“pound” or “lb” shall mean one pound avoirdupois.

“Price” shall have the meaning set forth in Section 5.1.

“Prior Year Adjustment” shall have the meaning set forth in Section 5.3(a).

“Production Shortfall” shall have the meaning set forth in Section 5.3(a)(i).

“Propane” shall mean propane conforming to the applicable specifications set
forth in the Feedstock Supply Agreement.

“Reasonable and Prudent Operator” shall mean a Person seeking in good faith to
perform its contractual obligations, and in so doing, and in the general conduct
of its undertaking, acting in a proper and workmanlike manner in accordance with
practices customarily used in the operation of ethylene production or similar
facilities, and exercising that degree of skill, diligence, prudence, and
foresight that would reasonably and ordinarily be expected from a skilled and
experienced operator engaged in the same type of undertaking under the same or
similar circumstances and conditions.

“Related Agreements” means this Agreement, the Feedstock Supply Agreement, the
Services Agreement, the Site Lease Agreement, and the Omnibus Agreement.

“Renewal Term” shall have the meaning set forth in Article II.

“Seller” shall have the meaning specified in the Preamble.

“Seller Event of Default” shall have the meaning set forth in Section 10.3(a).

“Services Agreement” means the Services Agreement among Seller and certain
Affiliates of Westlake dated on or about the date hereof.

“SG&A Expenses” shall have the meaning set forth in Section 5.2(a).

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

“Shortfall Amount” shall have the meaning set forth in Section 5.3(a)(ii).

“Site Lease Agreement” means, with respect to each Plant, the Site Lease
Agreement between Seller and an Affiliate of Westlake dated on or about the date
hereof.

“Specifications” shall have the meaning set forth in Section 7.1.

“Term” shall have the meaning set forth in Article II.

“Third Party” shall mean any Person that is not a Party or an Affiliate of a
Party.

“Turnaround Cost Reserves” shall have the meaning set forth in Section 5.2(a).

“Variable Cash Conversion Costs” shall have the meaning set forth in
Section 5.2(a).

“Westlake” shall mean Westlake Chemical Corporation, a Delaware corporation.

“WLK-Petrochemicals” shall have the meaning specified in the Recitals.

 

1.2 Interpretation. Within this Agreement, including the Recitals and
attachments, except where expressly provided to the contrary, (a) in the event
of a conflict, the provisions of the main body of this Agreement shall prevail
over the provisions contained in any attachment; (b) words denoting the singular
include the plural and vice versa, unless the context requires otherwise;
(c) words denoting individuals or persons include all types of Persons, unless
the context requires otherwise; (d) words denoting any gender include male,
female, and neuter genders, unless the context requires otherwise;
(e) references to Sections, paragraphs, recitals, Articles, Schedules, and
Exhibits shall mean Sections in, paragraphs of, recitals to, Articles of,
Schedules to, and Exhibits to this Agreement; (f) references to any document
(including this Agreement) or to any Law shall mean the same as amended,
modified or restated from time to time; (g) references to any amount of money
shall mean a reference to the amount in United States dollars; (h) references to
a time and date in connection with the performance of an obligation by a Party
shall mean a reference to the time and the date in the location where the
relevant Plant(s) is located or the location where the relevant activities are
to be performed if such activities will not be performed at the applicable
Plant(s); (i) references to a Party or any Person shall include its successors
and permitted assigns; (j) the words “include” and “including” shall be deemed
to be qualified by a reference to “without limitation”; (k) “or” when used as a
conjunction shall connote “any or all of”; (l) words, phrases or expressions
that are not defined in this Agreement but that have a generally accepted
meaning in the practice of measurement and metering in the international
businesses of production, transportation, distribution, tolling, purchase, and
sale of Ethylene shall have that meaning in this Agreement; and (m) no
consideration shall be given to the fact or presumption that one Party had a
greater or lesser hand in drafting this Agreement.

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

ARTICLE II

TERM

This Agreement shall become effective on the Effective Date and, unless earlier
terminated in accordance with Article X, shall continue in effect until
December 31, 2026 (such period, the “Initial Term”). This Agreement will
continue in effect thereafter on an annual basis (each period after the end of
the Initial Term during which this Agreement remains in effect, a “Renewal
Term”) unless and until terminated at the end of either the Initial Term or any
Renewal Term upon no less than 12 Months’ prior written notice; provided that
the Term of this Agreement shall not be renewed unless and until the Feedstock
Supply Agreement is simultaneously renewed. The Initial Term and any Renewal
Term are referred to herein collectively as the “Term.”

ARTICLE III

ANNUAL PLANNED PRODUCTION

 

3.1 Forecast of Annual Planned Production. Not later than 30 Days prior to the
first Day of each Contract Year, Seller shall furnish to Buyer in writing a
non-binding forecast that sets out a reasonable good faith projection of the
total quantity of Ethylene (in pounds) that it will produce during such Contract
Year, which projection shall be based on Seller’s then-current budget for each
Plant and take into account Seller’s reasonable estimate of planned outages at
each Plant during such Contract Year (such amount, the “Annual Planned
Production”); provided that the Annual Planned Production for the first Contract
Year shall equal Seller’s forecasted aggregate production of Ethylene (in
pounds) for such Contract Year beginning on the Effective Date and ending
December 31, 2014. Seller shall use commercially reasonable efforts to produce
its actual annual output during each Contract Year on a ratable Monthly basis.

 

3.2 Monthly Output. Subject to Section 4.1(a)(ii), prior to the first Day of
each Month, Seller shall provide to Buyer in writing a forecast of the quantity
of Ethylene (in pounds) that Seller expects to make available at each Delivery
Point during the following Month.

ARTICLE IV

PURCHASE AND DELIVERY OBLIGATIONS

 

4.1 Minimum Purchase and Take Commitments.

 

  (a) Commencing with the Effective Date, and continuing throughout the Term,
subject in each case to the terms and conditions of this Agreement, Seller shall
produce, make available, and sell, and Buyer shall purchase, take delivery of
and accept at the applicable Delivery Points, during each Contract Year:

 

  (i) the quantity of the Annual Planned Production notified to Buyer under
Section 3.1 in respect of the relevant Contract Year (as adjusted pursuant to
this Section 4.1, the “Annual Minimum Quantity”), subject to the exercise of
Buyer’s option pursuant to Section 4.1(d); and

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (ii) subject to purchases by Third Parties of Ethylene under clause (b) below,
the offtake of which at the Delivery Points shall be governed by an exchange
agreement, the aggregate quantities of Ethylene actually produced at the Plants
during such Contract Year (such Ethylene actually produced, regardless of
whether purchased by Buyer, the “Annual Output”), not to exceed 3.8 billion
pounds in a given Contract Year.

 

  (b) Notwithstanding anything contained herein to the contrary,

 

  (i) Seller shall be entitled from time to time during the Term, by prior
notice, to adjust the Annual Minimum Quantity upward or downward if it
determines, in its reasonable discretion, that any such adjustment is
(A) appropriate in order to account for operating conditions or marketing
conditions or (B) appropriate in order that the aggregate quantities of Ethylene
sold to Third Parties equal approximately 5% of such Annual Output; and

 

  (ii) Seller will use reasonable efforts to sell such quantities to Third
Parties uniformly over the course of each Contract Year.

 

  (c) The Annual Minimum Quantity for the Contract Year in which the Term
commences and ends, respectively, shall be proportionately reduced based on the
number of Days during such Contract Year that occur during the Term, if
applicable.

 

  (d) During any Contract Year, Seller shall be entitled (but not obligated) to
produce Ethylene in excess of the Annual Planned Production (“Excess Quantity”).
If Seller expects to produce Excess Quantity, it shall notify Buyer of such
production as soon as reasonably practicable. Buyer will have an option to
purchase up to 95% of the notified Excess Quantity for such Contract Year at a
price equal to the sum of (i) the Variable Cash Conversion Costs divided by the
Annual Planned Production for such Contract Year, plus (ii) $0.10/lb. Buyer
shall exercise such option by notice to Seller within 15 Days of receipt of
Seller’s notice; provided that if Buyer fails to deliver such notification
within such period, Buyer shall be deemed to have waived its option with respect
to such Excess Quantity.

 

4.2 Buyer Deficiency.

 

  (a) If the total quantity of Ethylene purchased and taken by Buyer under this
Agreement during any Contract Year (in pounds) is less than

 

  (i) the applicable Annual Minimum Quantity, minus

 

  (ii) quantities (in pounds) not made available by Seller during such Contract
Year due to either

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (A) Seller’s breach of its obligations hereunder (including its failure to act
as a Reasonable and Prudent Operator) or

 

  (B) Force Majeure affecting the Plants to the extent that any such occurrence
exceeds 45 consecutive Days,

then such deficiency (in pounds) shall be the “Buyer Deficiency Quantity.”

 

  (b) For the avoidance of doubt, the Buyer Deficiency Quantity shall not be
reduced by any quantity of Ethylene not made available by Seller due to

 

  (i) Buyer’s breach of any of its obligations hereunder, or

 

  (ii) Force Majeure affecting the Plants to the extent that any such occurrence
does not exceed 45 consecutive Days; or

 

  (iii) Force Majeure affecting Buyer.

 

  (c) If, in respect of any Contract Year, there is a Buyer Deficiency Quantity,
Buyer shall pay Seller a deficiency fee (the “Ethylene Shortfall Fee”) equal to:

 

  (i) the Buyer Deficiency Quantity (expressed in pounds), multiplied by

 

  (ii) the sum of (A) $0.10 per pound of Ethylene, plus (B) the then-current All
Other Cash Production Costs ($/lb), plus (C) the then-current Prior Year
Adjustment, if any.

 

  (d) If Buyer fails to take delivery for purchase under this Agreement of all
quantities of Ethylene actually produced at the Plants excluding Ethylene sold
by Seller to Third Parties, then, in addition to Buyer’s obligations under
Section 4.2(c), Buyer shall pay Seller, and indemnify and hold Seller harmless
from and against, all direct, actual damages incurred by Seller in connection
with such failure and all costs and expenses (if any) incurred by Seller in
proving the same, but without double recovery for amounts compensated to Seller
pursuant to Section 4.2(c).

 

  (e) If Buyer does not purchase and take delivery of the Annual Minimum
Quantity in a Contract Year, Seller shall rebate to Buyer the Variable Cash
Conversion Costs that are actually avoided by Seller for such Contract Year, if
any, as a result of such deficiency, such rebate to be by way of credit in the
invoice for the last Month of the Contract Year.

 

  (f) Notwithstanding anything contained herein to the contrary, Buyer shall not
be obligated to pay the Ethylene Shortfall Fee if the shortfall giving rise to
such payment obligation arises out of the failure by WLK-Petrochemicals to make
available, or by Seller to purchase and take delivery of, Ethane or Other
Feedstock (if applicable) under the Feedstock Supply Agreement in accordance
with the terms and conditions thereof.

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (g) Subject to Section 4.2(f), if at any time the Ethylene Shortfall Fee and
the Feedstock Shortfall Fee may be applied to the same volume of Ethylene not
produced or purchased, then with respect to only such volume of Ethylene
contemplated by this Section 4.2(g):

 

  (i) Buyer shall pay the applicable Ethylene Shortfall Fee in accordance with
Section 4.2(c) and

 

  (ii) WLK-Petrochemicals shall have no obligation to pay the applicable
Feedstock Shortfall Fee under the Feedstock Supply Agreement;

it being understood and agreed that the Ethylene Shortfall Fee and the Feedstock
Shortfall Fee shall not be applied in respect of the same volume of Ethylene not
produced or delivered.

 

4.3 Uniformity. Seller shall make available and Buyer shall receive and take
quantities of Ethylene hereunder at each Delivery Point, as nearly as
practicable, at uniform hourly and daily rates of flow for the quantities of
Ethylene purchased hereunder.

 

4.4 Pro Rata Reduction. If, during a Month, Seller is unable to deliver all or a
portion of the total quantity of Ethylene that Seller is obligated to deliver to
all of Seller’s term contracts (including this Agreement) during such Month,
Seller shall be entitled to allocate to Buyer a quantity of Ethylene no less
than Buyer’s pro rata share of such total quantity during such Month.

 

4.5 Title, Transfer and Possession of Ethylene. Notwithstanding that the
Metering Points are located downstream of the Delivery Points:

 

  (a) title to the Ethylene purchased and delivered hereunder shall pass from
Seller to Buyer at the applicable Delivery Point free and clear of all liens,
claims and encumbrances;

 

  (b) title to the Ethylene delivered at the Delivery Points but sold by Seller
to Third Parties for delivery in accordance with the terms and conditions of an
exchange agreement, shall remain with Seller or transfer to the Third Party
purchaser;

 

  (c) risk of loss of the Ethylene delivered hereunder, regardless of whether
purchased by Buyer, shall pass from Seller to Buyer at the applicable Delivery
Point free and clear of all liens, claims and encumbrances;

 

  (d) Seller shall be deemed to be in exclusive control and possession of the
Ethylene deliverable to Buyer hereunder prior to the time such Ethylene shall
have been delivered to Buyer at the applicable Delivery Point, and Buyer shall
be deemed to be in exclusive control and possession thereof after such delivery;
and

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (e) Seller shall bear all costs of any nature concerning the Ethylene sold by
Seller to Third Parties for delivery in accordance with the terms and conditions
of an exchange agreement, including all applicable taxes payable by Seller in
accordance with Article XVI. Buyer shall bear all costs of any nature concerning
the Ethylene for which it has title, including all applicable taxes payable by
Buyer in accordance with Article XVI.

ARTICLE V

PRICE

 

5.1 Price. Commencing with the Effective Date and continuing for each Month of
the Term, Buyer shall pay Seller, for Ethylene received by Buyer hereunder, an
amount, in $/lb (“Price”) determined in accordance with the formula set forth
below, as more fully described in Schedule 5.1.

 

Price ($/lb)   =    + Cost of Energy      + Cost of Feedstock      + Purge Gas
Recovery      + All Other Cash Production Costs      + $0.10/lb      + Prior
Year Adjustment      – Co-Product Credit      – Energy Efficiency Adjuster     
– Feedstock Efficiency Adjuster

 

5.2 All Other Cash Production Costs.

 

  (a) AOCPC Defined. “All Other Cash Production Costs” or “AOCPC” (in $/lb)
shall mean the sum of the following categories of costs (each, a “Cost
Category”), divided by (i) in respect of the first Contract Year, Seller’s
forecasted volume of Ethylene production (in pounds) beginning July 1, 2014 and
ending December 31, 2014, and (ii) in respect of each Contract Year during the
Term beginning January 1, 2015, the Annual Planned Production (in pounds), as
notified in accordance with Section 3.1:

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

Sum of Cost Categories ($)   =    + Fixed Cash Conversion Costs      + Variable
Cash Conversion Costs      + Maintenance Cost Reserves (Capital)      +
Maintenance Cost Reserves (Expense)      + Turnaround Cost Reserves      + SG&A
Expenses

where:

“Fixed Cash Conversion Costs” shall mean an amount (in $) equal to direct,
indirect and contract labor; employee benefits; safety and environmental
expenses; insurance; ad valorem taxes and fees (excluding all other taxes);
shared service allocations; and other fixed costs;

“Variable Cash Conversion Costs” shall mean an amount (in $) equal to the cost
of additive, non-recipe chemicals and other variable materials and supplies;
electricity; steam and other utilities, excluding fuel;

“Maintenance Cost Reserves (Capital)” shall mean an amount (in $) equal to all
capital expenditures categorized as “maintenance” or “Safety and Environmental.”
These capital items are also categorized as “non-discretionary.” Maintenance
capital is defined as expenditures that replace or extend the life of an
existing asset;

“Maintenance Cost Reserves (Expense)” shall mean an amount (in $) equal to the
expenditures incurred to keep assets operating at their present condition or to
bring an asset back to an earlier condition. These expenses include direct and
indirect costs including labor and parts;

“Turnaround Cost Reserves” shall mean an amount (in $) reserved for major
maintenance overhauls of any Plant performed approximately every five years; and

“SG&A Expenses” shall mean an amount (in $) equal to all selling, general and
administrative expenditures charged to Seller including direct and indirect
(overhead allocations) expenses.

 

  (b) AOCPC for First Contract Year. The AOCPC for the first Contract Year shall
be $***/lb, which is calculated from:

 

  (i) with respect to each of Fixed Cash Conversion Costs, Variable Cash
Conversion Costs, and SG&A Expenses:

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (A) Seller’s forecasted amounts (in $) for each such Cost Category covering
the period of time beginning July 1, 2014 and ending December 31, 2014, as set
forth in Schedule 5.2; divided by

 

  (B) Seller’s forecasted volume of Ethylene production (in pounds) beginning
July 1, 2014 and ending December 31, 2014, and

 

  (ii) with respect to each of Maintenance Cost Reserves (Capital), Maintenance
Cost Reserves (Expense), and Turnaround Cost Reserves:

 

  (A) the sum (in $) of:

 

  (1) Seller’s forecasted amounts (in $) for each such Cost Category covering
the period of time beginning July 1, 2014 and ending December 31, 2014, as set
forth in Schedule 5.2, and

 

  (2) the sum (in $) of Seller’s forecasted amounts for each such Cost Category
as estimated for each Contract Year beginning January 1, 2015 and ending
December 31, 2018, with the figure obtained from the sum of clause (1) above and
this clause (2), as set forth in Schedule 5.2, divided by

 

  (B) the sum (in pounds) of:

 

  (1) Seller’s forecasted volume of Ethylene production (in pounds) beginning
July 1, 2014 and ending December 31, 2014, and

 

  (2) Seller’s reasonable good faith projection of the total quantity of
Ethylene (in pounds) that it will produce for each Contract Year beginning
January 1, 2015 and ending December 31, 2018.

 

  (c) AOCPC for Subsequent Contract Years. The AOCPC for each Contract Year
after the first Contract Year shall be calculated as follows:

 

  (i) with respect to Fixed Cash Conversion Costs, Variable Cash Conversion
Costs, and SG&A Expenses:

 

  (A) Seller’s forecasted amounts (in $) for each such Cost Category for such
Contract Year, as adjusted for any Contract Year during the Term in accordance
with Section 5.2(d)(iv), divided by

 

  (B) the Annual Planned Production (in pounds) for such Contract Year, and

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (ii) with respect to Maintenance Cost Reserves (Capital), Maintenance Cost
Reserves (Expense), and Turnaround Cost Reserves:

 

  (A) Seller’s forecasted amounts (in $) for each such Cost Category, which
shall be based on Seller’s reasonable good faith estimate, for each of the five
Contract Years beginning January 1 of such Contract Year, divided by

 

  (B) the sum (in pounds) of (1) the Annual Planned Production for such Contract
Year plus (2) Seller’s reasonable good faith projection of the total quantity of
Ethylene (in pounds) that it will produce for each of the four Contract Year
after such Contract Year.

 

  (d) Rules Applying to Calculation of AOCPC.

 

  (i) Increases in Costs. For each Contract Year after the first Contract Year,
AOCPC shall not be

 

  (A) adjusted for increased expenses that result from the failure of Seller to
act as a Reasonable and Prudent Operator,

 

  (B) adjusted for extraordinary or catastrophic repair and replacement costs,
or

 

  (C) adjusted downward in the first three Contract Years or more frequently
than three years from any prior downward adjustment.

 

  (ii) Cost Floor. All Other Cash Production Costs ($/lb) may not be reduced for
any Contract Year below AOCPC determined for the first Contract Year.

 

  (iii) Expansion Capital Expenditures Are Outside of AOCPC. Except as may be
agreed by the Parties in connection with an expansion of the Plants, Seller
shall not be entitled to recover from Buyer any capital expenses related to
expansion or operational efficiency incurred after the Effective Date
(“Expansion Capital Expenditures”), whether or not such Expansion Capital
Expenditures increase the operating efficiency of a Plant. Seller shall be
entitled to any benefit that may result from incurring Expansion Capital
Expenditures, including the benefits of a reduction in operating costs or an
increase in operating efficiency.

 

  (iv)

Adjustments to Certain Cost Categories. Cost Categories for each Contract Year
shall be based on Seller’s then-current budget (which budget shall be based on
Seller’s reasonable, good faith projections) for each Plant for (A) in the case
of each of Fixed Cash Conversion Costs, Variable Cash Conversion Costs, and SG&A
Expenses, such Contract

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  Year, and (B) in the case of each of Maintenance Cost Reserves (Capital),
Maintenance Cost Reserves (Expense), and Turnaround Cost Reserves, the five
Contract Years beginning January 1 of such Contract Year. Prior to the beginning
of each Contract Year, Seller shall notify Buyer of the All Other Cash
Production Costs, each Cost Category, and such other information as Buyer may
reasonably request, for such Contract Year and, upon request, provide
documentation setting forth the basis on which the AOCPC was determined.

 

  (v) Actuals. Subject to the Parties’ rights and obligations under Section 6.4,
Seller shall submit to Buyer a Monthly statement setting out actual amounts
incurred for each Cost Category, the total quantities of Ethane and Other
Feedstock utilized, and the total quantities of Ethylene produced and delivered,
for such Contract Year.

 

5.3 Prior Year Adjustment.

 

  (a) If, in any Contract Year:

 

  (i) due to reasons other than Seller’s failure to act as a Reasonable and
Prudent Operator (A) Seller’s actual Ethylene production during the prior
Contract Year is less than the Annual Planned Production for such Contract Year
(a “Production Shortfall”) or (B) the actual costs of operation of the Plants
exceed the sum of the amounts (in $) for each Cost Category for (1) in respect
of the Contract Year beginning January 1, 2015, the period of time beginning on
the Effective Date and ending December 31, 2014, and (2) in respect of each
subsequent Contract Year, the prior Contract Year (a “Cost Overrun”), or a
combination of the scenarios described in clauses (A) and (B) of this
Section 5.3(a)(i), and, as a result thereof,

 

  (ii) the aggregate amount (in $) recovered by Seller as All Other Cash
Production Costs from Buyer is less than 95% of the actual costs incurred by
Seller in respect of each Cost Category for the prior Contract Year, net of any
costs of Seller that have been satisfied pursuant to insurance proceeds actually
received by Seller under Section 9.5 or otherwise (such positive difference (in
$), the “Shortfall Amount”),

 

       then Seller will be entitled to include in the Price for the succeeding
Contract Year an adjustment (in $/lb) (the “Prior Year Adjustment”) calculated
as the Shortfall Amount divided by the Annual Planned Production for such
Contract Year.

 

  (b) If the aggregate Shortfall Amount for any Contract Year is not recovered
as a Prior Year Adjustment in the next Contract Year, including as a result of a
Production Shortfall or a Cost Overrun, the unrecovered portion shall be carried
forward and factored into the Prior Year Adjustment applied in respect of the
following Contract Year.

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

5.4 Change in Law. The Parties hereby agree that if (a) compliance with any
applicable Law enacted, promulgated, adopted or modified after the Effective
Date requires additional costs related to operating or maintaining any Plant or
otherwise affects the sale of Ethylene to Buyer hereunder (which additional
costs were, as of the Effective Date, not known or foreseen by any Party), and
(b) such costs exceed $500,000 for any individual occurrence or in the aggregate
in any Contract Year during the Term (a “Change in Law”), in each case including
ad valorem taxes and fees and excluding all other taxes, then Seller shall act
reasonably and in good faith to secure a waiver from, exception to, or extension
of the time to comply with such Change in Law for the remainder of the Term, and
make any other reasonable efforts to mitigate the effect of such Laws on the
rights and obligations of the Parties under this Agreement. If, despite such
efforts, Seller would incur incremental, out-of-pocket costs in order to comply
with such Change in Law and satisfy its obligations to Buyer under this
Agreement, then Seller shall reasonably determine, and shall notify Buyer in
writing of, a Monthly surcharge to cover the costs of compliance therewith. The
Monthly surcharge shall take into consideration (a) all capital expenditures
reasonably incurred in connection with a Change in Law, (b) Buyer’s portion of
the total throughput and the remaining economic life thereof, and (c) the
remaining duration of the Term. Seller shall provide Buyer with information
reasonably required to verify Seller’s incurrence of such additional costs and
its determination of the Monthly surcharge. If Buyer wishes to dispute the
Monthly surcharge, Buyer shall notify Seller thereof and the Parties shall
thereafter negotiate in good faith to resolve such dispute. If the Parties
cannot agree on the amount of the Monthly surcharge within 30 Days following the
receipt by Seller of Buyer’s dispute notice, then the matter shall be resolved
in accordance with Section 17.3. If Buyer does not notify Seller within 30 Days
that it is disputing the Monthly surcharge, then Buyer shall pay Seller an
amount equal to the Monthly surcharge.

ARTICLE VI

STATEMENTS AND PAYMENT

 

6.1 Monthly Statements. On or before the 20th Day of each Month, Seller shall
provide to each Buyer Party a statement for each of the Delivery Points setting
forth Seller’s calculation of the total amount payable by such Buyer Party for
the prior Month for deliveries made to each Delivery Point (each, a “Monthly
Statement”). The Parties shall provide for the exchange of all relevant data
reasonably necessary in connection with preparing each Monthly Statement,
including the aggregate quantities (in pounds) of Ethylene delivered by Seller
and taken by such Buyer Party for each Day of such Month at each Delivery Point,
information relating to such Buyer Party’s share of any Buyer Deficiency
Quantity for such Month at each Delivery Point (if applicable), and information
relating to any events of Force Majeure.

 

17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

6.2 Payment.

 

  (a) Each Buyer Party shall pay the amount of each Monthly Statement (including
any Ethylene Shortfall Fee), other than any amount thereof that is disputed in
accordance with clause (d) below, no later than the 5th Day following receipt by
Buyer of such Monthly Statement. If the due date for payment is not a Business
Day, then the due date for payment shall be the immediately succeeding Business
Day. Any adjustments necessary to reconcile the resolution of a disputed amount
with the amount actually paid shall be paid within five Days following
resolution of the disputed amount. Any adjustments, whether for overpayment or
underpayment, for disputed amounts shall bear interest at the Base Rate from the
date of overpayment or underpayment, as the case may be, until the actual date
of payment.

 

  (b) In the event that any amount reflected in any statement or invoice is not
paid when due, other than any amount thereof that is disputed in accordance with
clause (d) below, such unpaid amount shall bear interest from and including the
Day following the due date therefor up to and including the date when payment is
made, at the Default Rate.

 

  (c) If any Buyer Party fails to make payment of any amount of any Monthly
Statement, other than any amount thereof that is disputed in accordance with
clause (d) below, on or before the later of (i) the 60th Day after such payment
is due and (ii) the 30th Day after notice by Seller of such non-payment, Seller
shall have the right to suspend deliveries of Ethylene hereunder to such Buyer
Party until such payment is made.

 

  (d) Seller and Buyer, as the case may be, may withhold payment of all or any
portion of any amount reflected as owing by such Party in any statement or
invoice received from the other Party to the extent that the receiving Party
disputes payment of such amount or such portion thereof in good faith. For the
avoidance of doubt, as to any Monthly Statement, Buyer may withhold payment as
to any disputed amount, including to account for any credit Buyer believes it is
owed with respect to the purchase, sale or delivery of Ethylene, or the failure
thereof. In the event of such a dispute, the disputing Party shall promptly
notify the other Party, stating its reason for disputing such amount and, to the
extent available, providing reasonable supporting documentation therefor.

 

  (e) Buyer may dispute a Monthly Statement or any portion thereof, by notice to
Seller, up to one calendar year following receipt of such Monthly Statement;
provided that if Buyer fails to deliver such notification within such period,
Buyer shall be deemed to have waived the right to dispute the applicable Monthly
Statement.

 

6.3 Payment Method. All payments under this Agreement shall be made in United
States dollars by wire transfer in immediately available funds by deposit to the
bank account designated in writing by the Party receiving the payment. Any wire
transfer charges shall be for the account of the Party making the payment. If a
Party elects to change the bank or account to which payments are to be made,
that Party shall notify the other Party before the effective date of such
change.

 

18



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

6.4 Access to Books and Records. To the extent necessary to verify the accuracy
of any statement, invoice, charge or computation made under this Agreement, each
Party shall have the right, at its cost, to interview representatives of the
other Party and to examine the books and records of the other Party relating to
this Agreement during normal business hours and upon reasonable notice to the
other Party; provided that each Party has the right to redact from the records
subject to examination any portions thereof as necessary to comply with such
Party’s confidentiality obligations. Such examination must be commenced within
12 Months of receiving said statement, invoice, charge or computation made under
this Agreement and will take place at a location mutually agreeable to the
Parties. All records subject to examination hereunder shall be caused to be
retained for no less than two calendar years after their creation. If any such
examination establishes any inaccuracy in any billing made prior to such
examination, the necessary adjustments to such billings will be made promptly
without any interest charge.

 

6.5 Adequate Assurance of Performance.

 

  (a) If Seller, in its sole judgment, has reasonable grounds for insecurity
regarding the ability of Buyer to perform its financial obligations hereunder,
or any other material obligation under this Agreement, the Parties shall work
together in good faith to resolve Seller’s concerns. If the Parties cannot
resolve such concerns, Seller may request that Buyer provide Adequate Assurance
of Performance (as defined below) and if Buyer fails to provide such Adequate
Assurance of Performance within five Business Days of receipt of request
therefor, Seller may, without waiving any other rights or remedies available to
it under this Agreement or now or hereafter existing at Law or in equity,
withhold further deliveries until the demanded Adequate Assurance of Performance
is received.

 

  (b) Buyer’s duty to provide such Adequate Assurance of Performance, if
demanded in accordance herewith, shall be a condition precedent to Seller’s
obligation to perform under this Agreement.

 

  (c) As of the Effective Date, Seller acknowledges that it is satisfied with
Buyer’s ability to perform its obligations under this Agreement and therefore,
as of the Effective Date, no Adequate Assurance of Performance is required from
Buyer.

 

  (d) “Adequate Assurance of Performance” shall mean sufficient security or
proof of Buyer’s capability to perform its obligations under this Agreement in
the form of any one of or a combination of one or more of the following: (i) a
guarantee from a creditworthy entity, (ii) a standby irrevocable letter of
credit (in a form and amount and for a term reasonably acceptable to Seller and
issued by a financial institution reasonably acceptable to Seller), (iii) a
prepayment, or (iv) a cash payment security deposit (to be held by Seller
without obligation for payment of interest thereon).

 

19



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

ARTICLE VII

QUALITY

 

7.1 Specifications. All Ethylene sold and delivered to Buyer at each applicable
Delivery Point pursuant to this Agreement shall conform to the applicable
specifications set forth in Schedule 7.1 (with respect to the applicable Plant,
the “Specifications”).

 

7.2 Off-Spec Ethylene.

 

  (a) The Parties will work together to minimize (i) any deliveries or receipts
of Ethylene that does not or will not conform to the applicable Specifications
(“Off-Spec Ethylene”), and (ii) the negative consequences that may result if and
when Off-Spec Ethylene is delivered at a Delivery Point. Buyer shall use
reasonable efforts to purchase Off-Spec Ethylene.

 

  (b) Seller shall be liable for any damages incurred by Buyer to the extent
arising out of or resulting from Off-Spec Ethylene in accordance with the
provisions of this Agreement if (but only if) Seller delivers Off-Spec Ethylene
to Buyer at a Delivery Point and Seller fails to act as a Reasonable and Prudent
Operator in producing, testing, or handling such Off-Spec Ethylene.

 

  (c) Notwithstanding clauses (a) and (b) above, Seller’s liability in
connection with the delivery by Seller to a Delivery Point of any Off-Spec
Ethylene, on a per pound basis, shall not exceed the Price as determined in
accordance herewith.

ARTICLE VIII

MEASUREMENT AND TESTING

Buyer shall own, operate and maintain at each Metering Point the metering
equipment necessary to measure the quantity of Ethylene delivered under this
Agreement. All measurements and/or tests shall be made in accordance with the
latest standards or guidelines published by the ASTM or other applicable
industry standard methods. Seller’s weight and/or other measurements of Ethylene
shall be used for billing purposes, unless proved to be in error. Seller’s
laboratory analysis and methods shall determine whether Ethylene specifications
have been met, unless Buyer proves to Seller’s reasonable satisfaction that
Seller’s analysis report is erroneous. No Ethylene quantity claims will be made,
including pursuant to Article VII, unless the difference is more than one
percent (1%) of the invoiced quantity.

 

20



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

ARTICLE IX

FORCE MAJEURE

 

9.1 Performance Excused. Seller shall not be liable for any delay or failure in
performance hereunder if and to the extent such delay or failure is a result of
Force Majeure, except for the performance of any payment obligation that has
accrued prior to the Force Majeure event. Other than in the event of an extended
period of Force Majeure pursuant to Section 9.5, nothing contained herein,
express or implied, shall be construed to permit Buyer to withhold, delay, or
condition payment of any portion of the Ethylene Shortfall Fee in the event that
a Buyer Deficiency Quantity accrues as a result of the occurrence or continuance
of a Force Majeure; provided, however, that Seller shall not be entitled to that
portion of the Ethylene Shortfall Fee that equals the portion of the
then-current All Other Cash Production Costs that Seller did not actually incur
during the continuance of such Force Majeure.

 

9.2 Force Majeure Defined. The term “Force Majeure” shall mean any cause,
whether of the kind enumerated herein or otherwise, which is not within the
reasonable control of Seller, and which by the exercise of reasonable diligence
Seller is unable to prevent or overcome, and which wholly or partially prevents
or delays Seller’s performance of any of its obligations under this Agreement
(other than any payment obligations hereunder), including any of the following
which satisfy the foregoing criteria: acts of God; strikes, lockouts or other
industrial disputes or disturbances; acts of the public enemy, sabotage, wars,
blockades, insurrections, riots and other civil disturbances; epidemics;
landslides, floods, lightning, earthquakes, fires, tornadoes, hurricanes, named
storms or other weather events that necessitate extraordinary measures and
expenses to maintain operations of any of the Plants, and warnings for any of
the foregoing which may necessitate the precautionary shut-down of any Plant,
any portion thereof, or other related facilities; arrests and restraints of
governments (either federal, state, civil or military), including any orders of
courts or of a Governmental Authority; explosions, breakage or accidents to
equipment, machinery, any Plant or any portion thereof, or lines of pipe, or the
making of repairs or alterations to any of the foregoing necessitated as a
result of a Force Majeure event; inability to secure, or unavoidable delays in
securing, labor or materials that are required for Seller’s performance
hereunder; electric power shortages or outages; or the necessity for compliance
with any applicable Law.

 

9.3 Force Majeure Notice. As soon as reasonably possible after the occurrence of
a Force Majeure event, Seller shall provide written notice to Buyer, and in such
notice shall give reasonably full particulars concerning the nature, scope and
anticipated duration of the Force Majeure.

 

9.4 Settlement of Industrial Disturbances. Notwithstanding anything contained
herein to the contrary, the settlement of strikes, lockouts or other industrial
disturbances shall be entirely within the discretion of the Party experiencing
such situations, and nothing herein shall require such Party to settle
industrial disputes by yielding to demands made on it when it considers such
action inadvisable.

 

9.5

Extended Force Majeure. If, after 45 consecutive Days have elapsed since the
commencement of a Force Majeure continuously affecting any Plant, and Seller has
been rendered and remains unable, wholly or in part, by such Force Majeure to
produce a quantity of Ethylene during a given Contract Year equal to the Annual
Minimum

 

21



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  Quantity, then (a) the Annual Minimum Quantity shall be reduced by a quantity
of Ethylene equal to the annualized average of such shortfall, (b) Buyer shall
be credited such portion of the Ethylene Shortfall Fee(s) paid during the
Contract Year (if any) for such deficient quantities, and (c) if (but only if)
both Parties are entitled to insurance proceeds from the same insurance carrier,
Seller shall be entitled to any insurance proceeds from such carrier accruing
during such extended period of Force Majeure on a first priority basis. Seller
shall notify Buyer as soon as reasonably practicable if and when Seller
determines such Force Majeure is no longer continuing. Upon receipt of such
notice by Buyer, the Parties’ respective obligations during such Contract Year
to sell and tender, and purchase and receive, a quantity of Ethylene equal to
the Annual Minimum Quantity, less that quantity of Ethylene determined in
accordance with clause (a) above, shall be reinstated for all purposes
hereunder.

ARTICLE X

TERMINATION

 

10.1 General. In addition to the further provisions of this Article X, this
Agreement shall terminate upon the expiration of the Initial Term or any Renewal
Term, as the case may be, and shall be terminable (a) upon the written agreement
of the Parties, (b) by any Party following an uncured breach of this Agreement
by the other Party, for a period of 60 Days after receipt by the breaching Party
of written notice thereof, (c) by any Party pursuant to Force Majeure in
accordance with Section 10.5, (d) upon the effective date of termination of the
Feedstock Supply Agreement, (i) by Buyer only, if such termination results from
uncured breach by Seller thereunder, and (ii) by Seller only, if such
termination does not result from uncured breach by Seller thereunder, or (e) by
Seller only, upon the effective date of expiration (if any) of the Feedstock
Supply Agreement.

 

10.2 Seller Suspension. Without prejudice to any other rights and remedies
available under this Agreement, Seller may suspend delivery of Ethylene upon
three Days’ advance written notice in any of the following circumstances:
(a) Buyer has failed to make payments in full when due; (b) Buyer has failed to
comply with its obligations under Section 6.5; or (c) at Seller’s reasonable
discretion, instead of or prior to terminating this Agreement, upon the
occurrence of any Buyer Event of Default under Section 10.3(b) below. Upon and
for the duration of such suspension, Seller shall be relieved of obligations to
supply Ethylene under this Agreement, but Buyer shall not be discharged of any
of its obligations under this Agreement, including Buyer’s obligations under
Article IV to take or pay for Ethylene. Seller shall resume delivering Ethylene
as soon as reasonably practicable following the cure of the events listed above
and in any case within two Business Days of such cure.

 

10.3 Events of Default.

 

  (a) Seller Event of Default. A “Seller Event of Default” shall be deemed to
exist upon the occurrence and during the continuance of any one or more of the
following events: (i) Seller breaches a material term of this Agreement, and
such breach is not cured within 60 Days following written notice from Buyer; or
(ii) Seller fails to pay any amount due under this Agreement in full within 60
Days of the due date of such payment, subject to Section 17.13.

 

22



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (b) Buyer Event of Default. A “Buyer Event of Default” shall be deemed to
exist upon the occurrence and during the continuance of any one or more of the
following events: (i) Buyer breaches a material term of this Agreement, and such
breach is not cured within 60 Days following written notice from Seller; or
(ii) Buyer fails to pay any amount due under this Agreement in full within 60
Days of the due date of such payment, subject to Section 17.13.

 

10.4 Remedies for Events of Default.

 

  (a) Upon the occurrence of any Seller Event of Default or Buyer Event of
Default that is not cured within the period of time provided by this Agreement,
if any, Buyer (in the case of a Seller Event of Default) or Seller (in the case
of a Buyer Event of Default), as applicable, shall have the right to terminate
this Agreement with 60 Days’ advance written notice to the defaulting Party and
to pursue any other remedy provided under this Agreement or now or hereafter
existing at Law or in equity. Except in such circumstance or as elsewhere
expressly provided in this Agreement, each Party waives any right to terminate
this Agreement. If a fact giving rise to a right of termination is wholly or
partly overcome during such 60-Day notice period, then any notice of termination
furnished under this Article X shall be deemed cancelled and of no effect and
this Agreement shall remain in full force and effect.

 

  (b) Other than as expressly provided in this Agreement, Seller will not be
entitled to suspend or terminate the delivery of Ethylene to Buyer under this
Agreement in any circumstance, including in connection with the exercise of a
right of offset or other equitable remedy, and any purported suspension or
termination of any delivery of Ethylene to Buyer shall be deemed to be a
material breach of this Agreement by Seller under this Article X and permit
Buyer to exercise the remedies contemplated in this Section 10.4.

 

10.5 Termination for Extended Force Majeure. If a Force Majeure continues, or
its consequence remains, such that Seller is unable to substantially comply with
its obligations under this Agreement with respect to all Plants continuously for
a period in excess of 12 Months, then, provided such Force Majeure is still in
effect at the time of notice, Buyer may terminate this Agreement upon 30 Days’
advance notice without any liability upon either of the Parties to the other
Party except to the extent that any amount shall have accrued prior to the
occurrence of the event of Force Majeure.

 

10.6 Effect of Termination. Except as expressly provided in Section 10.1, no
Party shall have any right to terminate this Agreement. Upon the termination of
this Agreement, this Agreement shall become void and have no effect, subject to
Section 17.4, except that such termination shall not affect any rights or
obligations that have vested, matured or accrued at any time prior to such
termination.

 

23



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

 

11.1 Title to Ethylene. Seller warrants title to all Ethylene supplied hereunder
and covenants that Seller has all necessary right, authority and interest to
produce, sell and deliver the Ethylene under this Agreement and that such
Ethylene will be free from liens, encumbrances, adverse claims and proprietary
rights at the passing of title at each Delivery Point.

 

11.2 Warranty to Specification. Seller warrants to Buyer that Ethylene delivered
hereunder meets the applicable Specifications.

 

11.3 Financial Obligations. Buyer warrants to Seller that it is unaware, as of
the date hereof, of any fact related to its financial condition that would
prevent it from performing its financial obligations under this Agreement in
accordance with the terms and conditions contained herein.

 

11.4 Disclaimer of any Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, THE PARTIES MAKE NO, AND EXPRESSLY DISCLAIM ANY, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, REGARDING ANY PLANT OR
PORTION THEREOF, THE ETHYLENE, OR WITH RESPECT TO THE SUBJECT MATTER HEREOF.

ARTICLE XII

LIMITATIONS ON LIABILITIES

 

12.1 Consequential Loss or Damage. Notwithstanding any other provision of this
Agreement, no Party shall be liable to the other Party for or in respect of any
consequential loss or damage, special or punitive damages or loss of profits or
business interruption, suffered or incurred by any other Party arising out of,
in connection with, or resulting from, this Agreement, whether any claim for
such loss or damage is based on tort (including negligence), strict liability,
contract (including breach of or failure to perform this Agreement or the breach
of any representation or warranty hereunder, whether express or implied) or
otherwise, except as provided in Section 12.2.

 

12.2

Liquidated Damages Not Penalty. Because of the unique nature of the economic
damages and losses that would be sustained under this Agreement where specified
damages are used, it is difficult or impossible to determine with precision the
amount of damages that would or might be incurred by a non-breaching Party in
such circumstances. Therefore, it is acknowledged and agreed by the Parties that
in such circumstances: (a) it would be impracticable or extremely difficult to
fix the actual damages to a non-breaching Party resulting therefrom; (b) any
sums that would be payable under this Agreement in such circumstances are
stipulated by the Parties to be in the nature of liquidated damages and not a
penalty, and are acknowledged and agreed to

 

24



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  be fair, reasonable and appropriate; (c) such payment represents a reasonable
estimate of compensation for a portion of the losses that may reasonably be
anticipated from such failure and shall, without duplication, be the sole and
exclusive measurement of monetary damages of such non-breaching Party with
respect to such circumstances; and (d) if the breaching Party challenges the
enforceability of such liquidated damages, the non-breaching Party may elect at
its option for damages in such circumstances to be based on actual damages
instead of liquidated damages and such actual damages shall not be subject to
the limitations set forth in Section 12.1.

 

12.3 Exclusive Remedies. Notwithstanding anything to the contrary contained in
this Agreement, from and after the Effective Date, this Agreement contains the
Parties’ exclusive remedies against each other with respect to the transactions
contemplated hereby, including breaches of the representations, warranties, and
agreements of the Parties contained in this Agreement or in any document
delivered pursuant to this Agreement.

ARTICLE XIII

INSURANCE

During the Term, (a) Seller shall acquire and carry property insurance to cover
the loss of Ethylene prior to the delivery thereof to Buyer or any Third Party
and Associated Co-Product while in Seller’s possession at any Plant, and
(b) each Party shall, for all risks and circumstances that should and may be
covered by insurance in accordance with prudent industry practices, purchase and
maintain sufficient casualty, environmental, and property insurance in order to
satisfy the legal liabilities for bodily injuries and damages to properties
(including the properties of such Party) as a result of or in association with
the performance of this Agreement and sufficient third party liability insurance
and other insurance(s) required by applicable Law and any Governmental
Authority.

ARTICLE XIV

CONFIDENTIALITY

 

14.1 Information. Each of the Parties agrees that it will utilize any
Confidential Information received from the other Party solely in connection with
the performance of its obligations hereunder and the exercise by the recipient
Party of its rights and remedies hereunder and under applicable Law, and all
such Confidential Information will be subject to and bound by the provisions set
forth in this Article XIV. Upon termination of this Agreement, the recipient
Party shall return or destroy all such Confidential Information (and cease all
further use and disclosure of such Confidential Information) that has been
provided to it, together with all reproductions thereof in the recipient Party’s
possession; provided that the recipient Party shall have the right to retain
copies of any such information and records that (a) were created by automatic
computer generated backup systems or (b) relate to its performance of any
services and the exercise of its rights and remedies hereunder or under the
Related Agreements and under applicable Law, and all such copies and the
information reflected thereon shall be subject to the first sentence of this
Section 14.1 and to Section 14.2.

 

25



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

14.2 Definition. “Confidential Information” means any and all information
(regardless of format or medium of exchange) that is disclosed by any disclosing
Party or any Affiliate, employee or agent thereof to the recipient Party or any
Affiliate, employee or agent of the recipient Party in connection with the
performance of this Agreement or the Related Agreements provided that
Confidential Information shall not include any information that is publicly
known or independently developed by such recipient Party. It is further
understood that each Party may have the opportunity as a result of proximity or
close operational ties to observe or obtain Confidential Information of any
other Party and agrees not to divulge or use such information other than as set
forth in this Article XIV.

 

14.3 Legal Requirement. If the recipient Party is legally required (by
interrogatories, discovery requests for information or documents, subpoena,
civil or criminal investigative demand or similar process) to disclose any
Confidential Information, it is agreed that the recipient Party prior to
disclosure will use commercially reasonable efforts to provide the disclosing
Party with prompt notice of such request(s) so that the disclosing Party may
seek an appropriate protective order or other appropriate remedy or waive the
recipient Party’s compliance with this Article XIV. If such protective order or
other remedy is not obtained, or the disclosing Party grants a waiver hereunder,
the recipient Party required to furnish Confidential Information may furnish
that portion (and only that portion) of the Confidential Information which, in
the opinion of such Party’s counsel, the recipient Party is legally compelled to
disclose, and the recipient Party will exercise commercially reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded any
Confidential Information so furnished. Disclosure of Confidential Information by
the recipient Party shall not violate this Article XIV to the extent that the
recipient Party (or its ultimate parent) in the exercise of reasonable good
faith judgment deems it necessary, pursuant to law, regulation or stock exchange
rule, to disclose such information in or in connection with filings made with
the U.S. Securities and Exchange Commission, any securities exchange upon which
debt or equity securities of such recipient Party or its parent may be listed,
to any Governmental Authority or in presentations to lenders or ratings
agencies.

 

14.4 Survival. The provisions of this Article XIV shall survive the termination
of this Agreement for a period of three years following such termination.

ARTICLE XV

ASSIGNMENT; CHANGE OF CONTROL

 

15.1

Assignment Generally. Each Party hereunder shall be entitled to assign all of
its rights and obligations under this Agreement with the prior written consent
of the other Party, in each case which consent shall not be unreasonably
withheld by the non-assigning Party; provided that any Buyer Party shall not be
obligated to seek the consent of Seller to effect an assignment of its rights
and interests under this Agreement in connection with a sale by a given Buyer
Party or its Affiliates of any Downstream Facilities, so long as the transferee
(a) executes a written assumption of such Buyer Party’s obligations hereunder
with respect to the rights or obligations assigned in a form reasonably
satisfactory to

 

26



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  Seller and delivers such written assumption to Seller promptly after the
effective date of such assignment, and (b) is, in Seller’s good faith
determination, financially and operationally capable of fulfilling such
obligations so assigned and assumed. With respect to any such assignment of a
Buyer Party’s rights and interests under this Agreement, the Parties shall
execute and deliver additional documents and instruments and perform additional
acts as may be necessary or appropriate to give effect to such partial
assignment. No assignment hereunder shall release the assigning Party from any
of its obligations under this Agreement except to the extent expressly agreed in
writing by each other Party. Any purported assignment of this Agreement in
violation of this Section 15.1 is null and void ab initio.

 

15.2 Assignment to Affiliates. Notwithstanding the foregoing, this Agreement may
be assigned by a Party to an Affiliate (other than any other Party) without the
consent of any other Party, provided that such Affiliate executes an agreement
satisfactory to each other Party, whereby the Affiliate assumes all of the
applicable obligations of the assigning Party under this Agreement; provided
further that the assigning Party shall not be released of its obligations under
this Agreement such that the assigning Party and its Affiliate shall be jointly
and severally liable for the performance of the obligations of the assigning
Party hereunder.

ARTICLE XVI

TAXES

During the Term, Seller shall be responsible for the payment of any sales, use,
and excise taxes or any other tax, fee or charge due and levied by any federal,
state, local or other Governmental Authority on the Ethylene prior to each
Delivery Point and for any taxes, fees or charges due as a result of Seller
making Ethylene available to Buyer hereunder, except to the extent any such
taxes are, by applicable Law, required to be paid directly by Buyer, in which
event such taxes shall be paid by Buyer and reimbursed by Seller, and Seller
shall indemnify, defend and hold Buyer harmless from any liability against such
taxes, fees or charges. During the Term, Buyer shall be responsible for the
payment of any taxes, fees or charges applicable to the Ethylene at or
downstream of each Delivery Point and for taxes, fees and charges applicable to
any products produced or manufactured from the use of such Ethylene, except to
the extent any such taxes are, by applicable Law, required to be paid directly
by Seller, in which event such taxes shall be paid by Seller and reimbursed by
Buyer, and Buyer shall indemnify, defend and hold Seller harmless from any
liability against such taxes, fees or charges. The above notwithstanding, Seller
shall remain liable for and Buyer shall have no obligation to reimburse Seller
for (a) any taxes imposed on or calculated based upon net profits, gross or net
income, profit margin or gross receipts of Seller, (b) any taxes measured by
capital value or net worth of Seller; or (c) any ad valorem or personal property
taxes on any Plant or the property of Seller. Any penalties or interest imposed
by a taxing authority on either Party due to failure to pass information by the
other Party will be paid by the Party failing to pass along necessary tax
notices.

 

27



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

ARTICLE XVII

MISCELLANEOUS

 

17.1 Several Liability of Buyer Parties.

 

  (a) The liability of each Buyer Party as among all Buyer Parties shall be
several and not joint, and equal to one-third on the part of each Buyer Party
(or such other fractions totaling 100% as may be notified in writing from time
to time by Buyer’s Representative); and

 

  (b) Any amounts that a Buyer Party fails to pay pursuant to Article IV shall
remain the liability solely of such Buyer Party. Unless notified otherwise in
writing by Buyer’s Representative, payments owing hereunder by Buyer shall be
made to Seller by each individual Buyer Party in accordance with such Buyer
Party’s respective share of Buyer’s liability hereunder.

 

17.2 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each of the
Parties hereby agrees: (a) to submit to the exclusive jurisdiction of any state
or federal court sitting in Houston, Texas for the enforcement of any
arbitration decision pursuant to Section 17.3, (b) that all claims in respect of
any such action or proceeding may be heard and determined in any such court,
(c) that such Party will not bring any action or proceeding arising out of or
relating to this Agreement in any other court, and (d) that such Party waives
any defense of inconvenient forum to the maintenance of any such action or
proceeding, and waives any bond, surety or other security that might be required
of any other Party with respect to any such action or proceeding.

 

17.3 Dispute Resolution.

 

  (a) The dispute resolution provisions set forth in this Section 17.3 shall be
the final, binding and exclusive means to resolve all disputes, controversies or
claims (each, a “dispute”) arising under the Agreement, and EACH PARTY
IRREVOCABLY WAIVES ANY RIGHT TO ANY TRIAL BY JURY WITH RESPECT TO ANY DISPUTE
ARISING UNDER THIS AGREEMENT.

 

  (b) If a dispute arises, the following procedures shall be implemented:

 

  (i) Any Party may at any time invoke the dispute resolution procedures set
forth in this Section 17.3 as to any dispute by providing written notice of such
action to the other Parties.

 

  (ii) Notwithstanding the existence of any dispute or the pendency of any
procedures pursuant to this Section 17.3, the Parties agree and undertake that
all payments not in dispute shall continue to be made and that all obligations
not in dispute shall continue to be performed.

 

28



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (iii) Within 30 days after receipt of notice of a dispute under
Section 17.3(b)(i), representatives of the Parties shall engage in non-binding
mediation, and a specific timetable and completion date for its implementation
shall also be agreed upon. If the completion date therefor shall occur without
the Parties having resolved the dispute, then the Parties shall proceed under
Section 17.3(b)(iv).

 

  (iv) If, after satisfying the requirement above, the dispute is not resolved,
the Parties shall resolve the dispute by a binding arbitration, to be held in
the State of Texas pursuant to the Federal Arbitration Act and in accordance
with the then-prevailing Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”). The AAA shall select one arbitrator. Each
Party shall bear its own expenses incurred in connection with arbitration and
the fees and expenses of the arbitrator shall be shared equally by the Parties
involved in the dispute and advanced by them from time to time as required. It
is the mutual intention and desire of the Parties that the arbitrator be
selected as expeditiously as possible following the submission of the dispute to
arbitration. Once the arbitrator is selected and except as may otherwise be
agreed in writing by the Parties involved in such dispute or as ordered by the
arbitrator upon substantial justification shown, the hearing for the dispute
will be held within 60 days of submission of the dispute to arbitration. The
arbitrator shall render his final award within 60 days, subject to extension by
the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The decision of the
arbitrator in any such proceeding will be reasoned, final and binding and final
judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any Party ancillary to arbitration (as determined
by the arbitrator), including any action for provisional or conservatory
measures or action to enforce an arbitration award or any judgment entered by
any court in respect of any thereof may be brought in any federal or state court
of competent jurisdiction located within the State of Texas, and the Parties
hereby irrevocably submit to the non-exclusive jurisdiction of any federal or
state court located within the State of Texas over any such action. The Parties
hereby irrevocably waive, to the fullest extent permitted by Law, any objection
which they may now or hereafter have to the laying of venue of any such action
brought in such court or any defense of inconvenient forum for the maintenance
of such action. Each of the Parties agrees that a judgment in any such action
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

29



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  (c) The Parties agree that to the extent that there are two or more related
disputes arising under (i) this Agreement, (ii) any guarantee issued pursuant to
Section 6.5 or (iii) any letter of credit issued pursuant to Section 6.5 (as
between these Parties or the parties to such guarantee or letter of credit),
then they consent to the consolidation of those disputes in circumstances where:

 

  (i) no arbitration is currently pending under (A) this Agreement, (B) any
guarantee issued pursuant to Section 6.5 or (C) any letter of credit issued
pursuant to Section 6.5; or

 

  (ii) the tribunal in the first commenced arbitration (or the AAA where no
tribunal has yet been constituted in either case) finds (having invited and
allowed opportunity for submissions from all the parties to both arbitrations)
that it would be convenient and efficient to do so, having regard to the time
and cost impact of consolidating the disputes into one proceeding. Such an
application for consolidation must be brought prior to the constitution of a
tribunal in the second commenced arbitration in time, and should be resolved
within one Month of the application being received by the relevant tribunal/the
AAA.

 

17.4 Survival. Cancellation, expiration or termination of this Agreement shall
not relieve the Parties of any obligations that, by their very nature, must
survive said cancellation, expiration or termination, including choice of law
(Section 17.2), dispute resolution provisions (Section 17.3), limitations of
liability (Article XII), confidentiality provisions (Article XIV), and defined
terms and certain miscellaneous provisions (Article I and Article XVII), all of
which shall remain in effect until all rights, obligations and remedies have
been finally extinguished, and all disputes under Section 17.3 have been finally
resolved. Notwithstanding the foregoing, the statute of limitations for bringing
any action with respect to this Agreement or any Party’s performance hereunder
is not extended by the provisions of this Section 17.4.

 

17.5 Buyer’s Representative. Buyer hereby appoints WPT LLC as Buyer’s
representative (in such capacity, “Buyer’s Representative”) for purposes of
giving and receiving all notices, statements, and invoices under this Agreement
by or to Buyer and serving as the primary contact with respect to certain
operational matters as specified herein. Any notice, statement, or invoice
required or permitted to be delivered by Seller under this Agreement shall be
deemed to have been delivered to Buyer upon delivery thereof to Buyer’s
Representative. Any notice, election, or other action required or permitted of
Buyer under this Agreement shall be binding upon Buyer when provided, made or
taken by Buyer’s Representative. No change in the identity of Buyer’s
Representative shall be effective until Seller receives written notice from
Buyer’s Representative of the change and the effective date thereof, which must
be prospective.

 

30



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

17.6 Notices. All notices, requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile or e-mail to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by facsimile or e-mail shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below such Party’s signature to this Agreement or at such other address as such
Party may stipulate to the other Parties in the manner provided in this
Section 17.6.

If to Seller:

WESTLAKE CHEMICAL OPCO LP

Attention: Lawrence Teel

Principal Operating Officer

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

If to Buyer: (in its capacity as Buyer’s Representative)

WPT LLC

Attention: Amy Moore

Manager, Olefins

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

With copies provided to each Buyer Party at the following addresses:

WESTLAKE VINYLS, INC.

Attention: Robert Buesinger

Senior Vice President, Vinyls

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

WESTLAKE PETROCHEMICALS LLC

Attention: Todd Root

Director, Planning & Business Developments, Olefins

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

 

31



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

17.7 Entire Agreement. This Agreement and the Related Agreements (including any
exhibits or schedules hereto or thereto) constitute the entire agreement of the
Parties relating to the matters contained herein and therein, superseding all
prior contracts or agreements, whether oral or written, relating to the matters
contained herein and therein.

 

17.8 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto and each
such written agreement shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

 

17.9 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

 

17.10 Severability. If any provision of this Agreement shall be finally
determined to be unenforceable, illegal or unlawful, such provision shall, so
long as the economic and legal substance of the transactions contemplated hereby
is not affected in any materially adverse manner as to any Party, be deemed
severed from this Agreement and the remainder of this Agreement shall remain in
full force and effect.

 

17.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

 

17.12 No Waiver. Failure of any Party to require performance of any provision of
this Agreement shall not affect such Party’s right to full performance thereof
at any time thereafter, and the waiver by any Party of a breach of any provision
hereof shall not constitute a waiver of any similar breach in the future or of
any other breach or nullify the effectiveness of such provision.

 

17.13 Set Off. Each Party has the right to set off against any amounts due to
the other Party hereunder any and all amounts that the other Party owes to the
first Party under this Agreement or the Related Agreements.

 

17.14 Rights of Third Parties. The provisions of this Agreement are enforceable
solely by the Parties to this Agreement, and no third party shall have the
right, separate and apart from the Parties to this Agreement, to enforce any
provision of this Agreement or to compel any Party to this Agreement to comply
with the terms of this Agreement.

 

17.15

Legal Relationship. The Parties do not intend to create any sort of partnership,
joint venture or any other legal entity by entering into or performing this
Agreement. Each Party will perform its obligations under this Agreement in its
own name. Each Party will

 

32



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

  be solely responsible for its own acts and omissions (and the acts and
omissions of its employees, consultants and other agents), and without the
express written consent of each other Party, no Party will have the authority
nor will purport to act for, or legally bind, any other Party in any
transaction.

[Remainder of page intentionally left blank. Signature page follows.]

 

33



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first set
forth above.

 

SELLER: WESTLAKE CHEMICAL OPCO LP

By: Westlake Chemical OpCo GP LLC,

        its general partner

By:  

/s/ Lawrence E. Teel

Name:   Lawrence E. Teel Title:   Principal Operating Officer BUYER: WPT LLC

By: Westlake Chemical Investments, Inc.,

        its manager

By:  

/s/ Albert Chao

Name:   Albert Chao Title:   President and Secretary Westlake Vinyls, Inc. By:  

/s/ Albert Chao

Name:   Albert Chao Title:   President and Secretary WESTLAKE PETROCHEMICALS LLC

By: Westlake Chemical Investments, Inc.,

        its manager

By:  

/s/ Albert Chao

Name:   Albert Chao Title:   President and Secretary

Signature Page to Ethylene Sales Agreement

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

SCHEDULE 5.1

PRICE

 

Cost of Energy

($/lb)

  =    (i) the total cost ($) incurred by Seller during such Month (or such
other period of time as the Parties may agree) (the “Period”) under the Services
Agreement in connection with, as applicable, the purchase, receipt, handling,
storage, transportation, and delivery of Natural Gas, and similar costs (such
costs as a function of the quantity (MMBtu) of Natural Gas used at the Plants
during such Period ($/MMBtu)), divided by (ii) total actual Ethylene produced at
the Plants (lb) during such Period;

Cost of Feedstock

($/lb)

  =    (i) the total cost ($) incurred by Seller during such Period under the
Feedstock Supply Agreement in connection with, as applicable, the purchase,
receipt, handling, storage, transportation, and delivery of Ethane and Other
Feedstock (if any), and similar costs (such costs as a function of the quantity
(lb) of Ethane and Other Feedstock (if any) used at the Plants during such
Period ($/lb)), divided by (ii) total actual Ethylene produced at the Plants
(lb) during such Period;

Purge Gas Recovery

($/lb)

     (i) the quantity (lb) of Poly Purge during such Period, multiplied by (ii)
the Price ($/lb) for the immediately preceding Month, divided by (iii) the total
actual Ethylene (lb) produced at the Plants during such Period;

All Other Cash Production Costs

($/lb)

  =    an amount determined in accordance with Section 5.2 of the Agreement;
Prior Year Adjustment ($/lb)   =    an amount determined in accordance with
Section 5.3 of the Agreement;

Co-Product Credit

($/lb)

  =    (i) the net proceeds realized by Seller from the sale of Associated
Co-Product (after deducting transportation and related sales costs) during such
Period, multiplied by (ii) the percentage of Seller’s total output of Ethylene
at the Plants actually purchased by Buyer during such Period calculated, in each
case, on a weighted average basis for each Plant, divided by (iii) the quantity
of Ethylene (in pounds) actually delivered to Buyer during such Period;

 

Schedule 5.1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

Energy Efficiency Adjuster (“EEA”)

($/lb)

(see notes below)

  =   

an amount determined in accordance with the following formulas:

 

LOGO [g756630dsp_085a.jpg]         

 

    

LOGO [g756630dsp_085b.jpg]         

 

    

If Actual Energy is 90% or more of Benchmark Energy but less than 110% of
Benchmark Energy, then EEA ($/lb) equals zero (i.e., no adjustment);

 

If Actual Energy is 110% or more of Benchmark Energy, then EEA ($/lb) equals:

 

LOGO [g756630dsp_085c.jpg]         

 

If Actual Energy is less than 90% of Benchmark Energy, then EEA ($/lb) equals:

 

LOGO [g756630dsp_085d.jpg]         

 

Schedule 5.1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

Feedstock Efficiency Adjuster (“FEA”)

($/lb)

(see notes below)

  :   

FEA is determined in accordance with the following formulas:

 

LOGO [g756630dsp_086a.jpg]         

 

If Actual Yield is equal to or greater than 95% of Benchmark Yield and less than
105% of Benchmark Yield, then FEA equals zero (i.e., no adjustment);

 

If Actual Yield is equal to or greater than 105% of Benchmark Yield, then FEA
equals:

 

LOGO [g756630dsp_086b.jpg]         

 

If Actual Yield is less than 95% of Benchmark Yield, then FEA equals:

 

LOGO [g756630dsp_086c.jpg]         

Natural Gas

(MMBtu)

  =    the total quantity (MMBtu) of Natural Gas consumed at the Plants in the
production of Ethylene during such Period;

Ethane

(lb)

  =    the total quantity (lb) of Ethane consumed at the Plants in the
production of Ethylene during such Period;

Propane

(lb)

  =    the total quantity (lb) of Propane consumed at the Plants in the
production of Ethylene during such Period;

Poly Purge

(lb)

  =    the total quantity (lb) of Poly Purge consumed at the Plants in the
production of Ethylene during such Period;

Ethylene Produced

(lb)

  =    the total quantity (lb) of Ethylene produced at the Plants during such
Period as measured at the Metering Points;

 

Schedule 5.1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

Energy Consumed (MMBtu)   =    the total quantity (MMBtu) of Natural Gas
delivered to the Plants during such Period, plus the total quantity (MMBtu) of
internally generated fuel consumed at the Plants during such Period; and
Feedstock Consumed (lb)   =    the total quantity (lb) of Ethane, Propane, Poly
Purge and any Other Feedstock delivered to the Plants during such Period.

Notes

 

  •   If a Plant is undergoing shut-down or start-up activities in connection
with a scheduled turnaround or expansion, EEA and FEA shall be zero with respect
to such Plant for each Day such Plant is affected by such activities.

 

  •   Seller shall keep reasonably detailed records setting forth the Cost of
Feedstock and the Cost in Energy for each Day during startup or shutdown at any
Plant.

 

  •   The Feedstock Efficiency Adjuster and the methodology used to determine
the Feedstock Efficiency Adjuster shall be subject to change upon the agreement
of the Parties.

 

  •   The types of feedstock shall be subject to change at any time or from time
to time upon the agreement of the Parties. In the event that a change in the
type(s) of feedstock occurs, the Parties shall work together in good faith to
establish a mutually acceptable ratio for each such type of feedstock in a
manner that is consistent with the Feedstock Efficiency Adjuster set forth
herein.

 

  •   Subject to Section 5.2(d)(iii), if there is a capital project that merits
changing the Feedstock Efficiency Adjuster, then each Party shall consider in
good faith any such changes as may be requested by the other Party.

 

Schedule 5.1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO THE ORDER GRANTING
CONFIDENTIAL TREATMENT UNDER THE SECURITIES ACT OF 1933 ISSUED BY THE DIVISION
OF CORPORATE FINANCE OF THE SECURITIES AND EXCHANGE COMMISSION FILED ON AUGUST
1, 2014. THE REDACTED MATERIAL HAS BEEN SEPARATELY SUBMITTED TO THE SECURITIES
AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE
WITH THREE ASTERISKS (***).

 

SCHEDULE 5.2

FIRST CONTRACT YEAR

ALL OTHER CASH PRODUCTION COSTS

 

Cost Category    Cost ($)*   Cost ($/lb)*

Fixed Cash Conversion Costs

   ***   ***

Variable Cash Conversion Costs

   ***   ***

SG&A Expenses

   ***   *** Cost Category    Cost ($)**   Cost ($/lb)**

Maintenance Cost Reserves (Capital)

   ***   ***

Maintenance Cost Reserves (Expense)

   ***   ***

Turnaround Cost Reserves

   ***   ***

 

* Period covering July 1, 2014 through December 31, 2014.

** Period covering July 1, 2014 through December 31, 2014 and the Contract Years
beginning January 1, 2015 and ending December 31, 2018.

 

Schedule 5.1



--------------------------------------------------------------------------------

SCHEDULE 7.1

SPECIFICATIONS

Ethylene Specifications – Lake Charles Plants

 

Attribute

              

Ethylene

   min.    99.90%    vol %

Methane / Ethane

   max.    962    ppm

Acetylene

   max.    2.0    ppm

C3 and Heavier

   max.    10    ppm

Oxygen (1)

   max.    2.0    ppm

Carbon Monoxide (CO)

   max.    1.0    ppm

Carbon Dioxide (CO2)

   max.    3.0    ppm

Hydrogen (1)

   max.    5    ppm

Sulfur (as H2S) (2)

   max.    1    ppm wt

Water (1)

   max.    1    ppm wt

Methanol

   max.    1    ppm

Total Carbonyls (3)

   max.    1    (4)(a) ppm

Ammonia (3)

   max.    0.5    ppm wt

Dienes (2)

   max.    5    ppm

Total Alcohols

   max.    1    (4)(b) ppm

C3 through C6’s (3)

   max.    6.7    ppm

C7’s and Heavier (3)

   max.    15.2    ppm

 

* All specification on mol/vol% basis unless noted (mol% and vol% are identical
for these purposes (gas analyses))

All analyses taken daily as a minimum except as noted below:

 

(1) Online Analyzer (continuous)

(2) Verified minimum of annually

(3) Upon request

(4) To be analyzed quarterly or upon request by customer

(a) includes, as a minimum, acetone

(b) includes, as a minimum, methanol and propanol

 

Schedule 7.1



--------------------------------------------------------------------------------

Ethylene Specifications – Calvert City Plant

 

Attribute

             

Ethylene

   min.    98.6%   mol %

Methane

   max.    300   ppmw

Ethane

   max.    10,000   ppmw

Acetylene

   max.    100   ppmw

 

* All analyses taken continually by online analyzer

 

Schedule 7.1